


Exhibit 10.15

 

CIGNA DEFERRED COMPENSATION PLAN OF 2005

(Effective as of January 1, 2005)

 

Due to requirements imposed by Internal Revenue Code Section 409A, CIGNA is
freezing the CIGNA Deferred Compensation Plan (Amended and Restated as of
October 24, 2001) as of December 31, 2004 and adopting this new plan — the CIGNA
Deferred Compensation Plan of 2005, effective as of January 1, 2005.  The frozen
CIGNA Deferred Compensation Plan will continue to apply to amounts that were
deferred on or before December 31, 2004 and earnings thereon.  This new plan
will apply to amounts that are deferred after December 31, 2004 and earnings
thereon.

 

ARTICLE 1

Definitions

 

These terms have the following meanings under the Plan.

 

1.1                               “Account” — the separate bookkeeping account
established for a Participant that represents the Company’s unfunded, unsecured
obligation to make future payments to the Participant.

 

1.2                               “Administrator” — the person or committee
charged with responsibility for administration of the Plan.

 

1.3          “Affiliate” — the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act.

 

1.4                               “Beneficial Owner” and “Beneficially Owned” —
the meaning set forth in Rule 13d-3 promulgated under the Exchange Act.

 

1.5                               “Beneficiary” — the person or trust designated
in writing under the Plan by the Participant to receive payment of his/her
remaining Account balance after Participant’s death.

 

1.6          “Board Committee” — the People Resources Committee of the Board of
Directors, or any successor committee.

 

1.7          “Board of Directors” — the board of directors of CIGNA Corporation.

 

1.8          “Change of Control” — any of these events:

 

(a)                                 a corporation, person or group acting in
concert, as described in Exchange Act Section 14(d)(2), holds or acquires
beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act of a number of preferred or

 

1

--------------------------------------------------------------------------------


 

common shares of CIGNA Corporation having 25% or more of the combined voting
power of CIGNA Corporation’s then outstanding securities; or

 

(b)                                 there is consummated a merger or
consolidation of CIGNA Corporation or any direct or indirect subsidiary of CIGNA
Corporation with any other corporation, other than:

 

(1)           a merger or consolidation immediately following which the
individuals who constituted the Board of Directors immediately prior thereto
constitute at least a majority of the board of directors of the entity surviving
such merger or consolidation or the ultimate parent thereof, or

 

(2)           a merger or consolidation effected to implement a recapitalization
of CIGNA Corporation (or similar transaction) in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of CIGNA Corporation
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from CIGNA Corporation or its Affiliates)
representing 25% or more of the combined voting power of the CIGNA Corporation’s
then outstanding securities; or

 

(c)                                  a change occurs in the composition of the
Board of Directors at any time during any consecutive 24-month period such that
the Continuity Directors cease for any reason to constitute a majority of the
Board of Directors.  For purposes of the preceding sentence “Continuity
Directors” shall mean those members of the Board of Directors who either:
(1) were directors at the beginning of such consecutive 24-month period; or
(2) were elected by, or on nomination or recommendation of, at least a majority
of the Board of Directors (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of CIGNA Corporation); or

 

(d)                                 the shareholders of CIGNA Corporation
approve a plan of complete liquidation or dissolution of CIGNA Corporation or
there is consummated an agreement for the sale or disposition by CIGNA
Corporation of all or substantially all of CIGNA Corporation’s assets, other
than a sale or disposition by CIGNA Corporation of all or substantially all of
CIGNA Corporation’s assets immediately following which the individuals who
constituted the Board of Directors immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions

 

2

--------------------------------------------------------------------------------


 

continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of CIGNA Corporation
immediately following such transaction or series of transactions.

 

1.9                               “CIGNA Stock” — the common stock of CIGNA
Corporation.

 

1.10        “Code” — the Internal Revenue Code of 1986, as amended.

 

1.11                        “Company” — CIGNA Corporation and each Subsidiary
that has been authorized by the Chief Executive Officer of CIGNA Corporation to
participate in the Plan.

 

1.12                        “Corporate Committee” — the CIGNA Corporation
Corporate Benefit Plan Committee, or any successor committee.

 

1.13                        “Deferral Election” — the form described in
Section 2.3 by which a Participant specifies amounts and items of compensation
to be deferred.

 

1.14                        “Deferred Cash” — compensation deferred under the
Plan that would otherwise have been paid to a Participant in cash.

 

1.15                        “Deferred CIGNA Stock” — compensation deferred under
the Plan that would otherwise have been paid to a Participant in shares of CIGNA
Stock.

 

1.16                        “ERISA” — the Employee Retirement Income Security
Act of 1974, as amended.

 

1.17                        “Exchange Act” — the Securities Exchange Act of
1934, as amended.

 

1.18                        “Participant” — an employee of a Company who elects
to participate in the Plan in accordance with the terms and conditions of the
Plan.

 

1.19                        “Payment Election” — the form described in
Section 4.3 by which a Participant specifies the method and time of payment of
compensation deferred under the Plan.

 

1.20                        “Performance-based Compensation” — compensation as
defined under Treasury Regulation Section 1.409A-1(e).

 

1.21                        “Person” — the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (a) CIGNA Corporation or any of its
Subsidiaries, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of CIGNA Corporation or any of its Affiliates, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of CIGNA

 

3

--------------------------------------------------------------------------------


 

Corporation in substantially the same proportions as their ownership of stock of
CIGNA Corporation.

 

1.22                        “Plan” — the CIGNA Deferred Compensation Plan of
2005 (Effective as of January 1, 2005), as it may be amended or restated.

 

1.23                        “Separation from Service” — a Participant’s death,
retirement or other termination of employment, from the Participant’s employer
or service recipient within the meaning of Treasury Regulation
Section 1.409A-1(h).  For this purpose, the level of reasonably anticipated,
permanently reduced, bona fide services that will be treated as a Separation
from Service is 30%.  Generally, a Participant’s Separation from Service occurs
when the Participant’s level of services to CIGNA Corporation and its affiliates
is reduced by 70% or more.

 

1.24                        “Stock Plan” — a plan or program that provides for
payment of compensation in the form of shares of CIGNA Stock.

 

1.25                        “Subsidiary” — a corporation (or a partnership,
joint venture or other unincorporated entity) of which more than 50% of the
combined voting power of all classes of stock entitled to vote (or more than 50%
of the capital, equity or profits interest) is owned directly or indirectly by
CIGNA Corporation; provided that such corporation (or other entity) is included
in CIGNA Corporation’s consolidated financial statements under generally
accepted accounting principles.

 

1.26                        “Valuation Date” — the last day of each month.

 

ARTICLE 2

Participation; Deferral Elections

 

2.1          Eligibility.  The Plan is intended primarily to provide deferred
compensation for a select group of management and highly compensated
employees.  The Corporate Committee shall determine which Company employees are
eligible to participate in the Plan.

 

2.2          Participation.   An eligible employee becomes a Participant by
making a Deferral Election described in Section 2.3.

 

2.3          Deferral Election.

 

(a)                                 A Deferral Election specifies the amounts
and items of compensation a Participant elects to defer under the Plan for a
particular calendar year.  The Administrator shall determine which items or
categories of compensation may be deferred under the Plan.  The Deferral
Election must be timely (as described in Section 2.3(b)) and in a form permitted
or required

 

4

--------------------------------------------------------------------------------


 

by the Administrator.  The Administrator may permit or require electronic
forms.  The Administrator shall determine whether a Deferral Election form is
sufficiently complete and timely and may reject any form that is incomplete
and/or untimely.

 

(b)           To be timely, a Deferral Election must be received by the
Administrator no later than:

 

 

(1)                                 Six months before the end of the applicable
performance period, for a deferral of Performance-based Compensation, provided
that:

 

(A) the Participant performs services for the Company continuously from the
later of:

 

(i) the beginning of the applicable performance period, or

 

(ii) the date the applicable performance criteria are established

 

through the date the Deferral Election is made, and

 

(B) the Deferral Election is made before the amount of the Performance-based
Compensation is both first calculable and substantially certain to be paid;

 

(2)                                 December 31 of the year before the year in
which the Participant performs services in exchange for the compensation to be
deferred, for compensation other than Performance-based Compensation; or

 

 

(3)                                 The 30th calendar day after the date a
Company employee first becomes eligible to participate in the Plan, provided
such employee is not already eligible to participate in a plan that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c)(2), and
further provided that such employee was not eligible to participate in the Plan,
or any other plan that would be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c)(2), at any time during the 24-month period ending
on the date such employee again became eligible to participate in the Plan.  A
Deferral Election by a newly eligible employee shall apply only to compensation
for services the employee performs after the Administrator receives the Deferral
Election.

 

However, the Administrator may establish different deadlines to the extent
permitted by Code Section 409A and the regulations thereunder.

 

(c)                                  An employee who makes a Deferral Election
must also make a Payment Election (described in Section 4.3) applicable to such
Deferral Election.  If a Participant makes more than one Deferral Election in a
year, the Administrator may require that the Payment Election applicable to the
first Deferral Election shall apply to any later Deferral Election in that
year.  The Payment Election must be received by the Administrator by the
Deferral Election deadline stated in Section 2.3(b).  The Administrator shall
determine when a

 

5

--------------------------------------------------------------------------------


 

Deferral Election and Payment Election become irrevocable, but in no event shall
a Deferral Election or a Payment Election become irrevocable later than the
applicable deadline set forth in Section 2.3(b) above.

 

(d)                                 The Administrator may require Participants
to make new Deferral Elections for each new calendar year.

 

(e)                                  Deferral Elections under this Plan shall
apply only to compensation payable on or after January 1, 2005 and only to the
extent such compensation is:

 

(1)                                 For services performed for the Company on or
after January 1, 2005; or

 

(2)                                 Compensation for which a Deferral Election
may otherwise be made under transition rules promulgated pursuant to Code
Section 409A.

 

2.4          Cancellation of Deferral Elections.  The Plan Administrator may
cancel the Deferral Election of a Participant who incurs a disability.  Any
cancellation under this section must occur by the later of the end of the
calendar year in which the Participant incurs the disability or the 15th day of
the third month after the date the Participant incurs the disability.  For
purposes of this section, “disability” shall have the meaning set forth in
Treasury Regulation Section 1.409A-3(j)(4)(xii).

 

ARTICLE 3

Deferred Compensation Account

 

3.1          General.  The Administrator shall establish and maintain an Account
for each Participant.  The Administrator shall credit to the Account any
compensation deferred by a Participant under the Plan.  The Administrator shall
also credit (or debit) to the Account any hypothetical income (or losses) on the
deferred compensation.  The credit for deferred compensation shall be effective
as of the date the compensation would have otherwise been paid to the
Participant.  The credit (or debit) for hypothetical income (or losses) shall be
as provided in Section 3.3 or 3.4, as applicable.

 

3.2          Account Balance.  The balance of each Participant’s Account shall
include compensation deferred by the Participant under this Plan and
hypothetical income (or losses).  The Account balance shall be reduced by any
payments under Article 4.  The Administrator shall determine each Participant’s
Account balance as of each Valuation Date.  The Administrator shall provide each
Participant an Account statement at least annually.

 

6

--------------------------------------------------------------------------------


 

3.3          Hypothetical Investment of Deferred Cash.

 

(a)                                 Deferred Cash shall be treated as invested
in one or more hypothetical investments described in Section 3.3(b).  The
Administrator shall credit (or debit) to the Participant’s Account as of each
Valuation Date hypothetical income (or losses) based on the performance of the
applicable hypothetical investment.  The credit (or debit) shall be applied
against the balance of Participant’s Account on the immediately preceding
Valuation Date. The Administrator shall have authority to adopt, and from time
to time change, rules and procedures for crediting (or debiting) hypothetical
income (or losses) as to any amount of Deferred Cash that has been credited to a
Participant’s Account for less than the entire month ending on the Valuation
Date.

 

(b)                                 The Corporate Committee shall determine at
least one hypothetical investment for Deferred Cash and may provide some or all
Plan Participants with options for more than one hypothetical investment.  The
Corporate Committee may add or eliminate hypothetical investments at any time,
but any such action shall apply to the balance of a Participant’s Account no
earlier than the Valuation Date immediately after the Corporate Committee
changes hypothetical investments.  The Administrator shall have authority to
adopt rules and procedures by which a Participant with a choice of more than one
hypothetical investment may change hypothetical investment elections, provided
that a Participant shall not be able to make changes more than once each
calendar quarter.

 

(c)                                  If a Change of Control occurs, the annual
income earned on at least one hypothetical fixed return guaranteed principal
investment must be not less than 50 basis points over the Ten-year Constant
Treasury Maturity Yield as reported by the Federal Reserve Board, based upon the
November averages for the preceding year.

 

3.4          Hypothetical Investment of Deferred CIGNA Stock.  Deferred CIGNA
Stock shall be credited to Participant’s Account as a number of shares of
hypothetical CIGNA Stock.  The number shall initially be the same number of
shares that would have been issued to the Participant but for the
deferral.  After the initial credit, the number shall be adjusted as appropriate
to reflect stock dividends, splits and reclassifications in accordance with the
terms of the applicable Stock Plan.  Deferred CIGNA Stock may not be deemed
invested in any other hypothetical investment.  An amount equal to the dividends
which would otherwise be paid on shares of Deferred CIGNA Stock shall be
credited to the Participant’s Account as Deferred Cash, as of the applicable
dividend payment date, and deemed invested under Section 3.3.  The Administrator
shall take necessary action to avoid deferral or issuance of fractional shares
of CIGNA Stock.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

Payment of Deferred Compensation

 

4.1          General.  The Company shall pay amounts credited to Participant’s
Account balance according to the Participant’s Payment Elections or under the
other applicable provisions of Article 4.  Deferred CIGNA Stock shall be paid
only in shares of CIGNA Stock issued under the applicable Stock Plan.  The
applicable Stock Plan is the plan under which the shares would have previously
been issued but for the Participant’s deferral, or a successor plan.

 

4.2          Payment Methods and Timing.

 

(a)                                 (1)                                 Subject
to the conditions in Section 4.2(b) through (f), the Administrator shall have
the authority to determine the payment methods and timing permitted under the
Plan; any such payment methods and timing shall comply with the requirements of
Code Section 409A.

 

(2)                                 Payment events under the Plan may include a
Participant’s Separation from Service, a specified date before a Participant’s
Separation from Service, a Participant’s unforeseeable emergency (as described
in Section 4.4), the Participant’s death (as described in Section 4.5), or other
payment events specified by the Administrator, to the extent permitted by Code
Section 409A.  A payment upon a Participant’s unforeseeable emergency or death
shall supersede any elected specified date or Separation from Service payment
for the amount distributed by reason of unforeseeable emergency or death.

 

(3)                                 Payment methods under the Plan may include
lump sum and periodic payments.

 

(b)                                 A Participant who makes a specified date
Payment Election must also make a Separation from Service Payment Election that
will apply instead of the specified date Payment Election if the Participant has
a Separation from Service before the elected specified date of payment.

 

(c)                                  If the payments are to begin as a result of
a Participant’s Separation from Service then, subject to the other provisions of
Article 4, payment shall be made (or begin) in July of the year following the
year of the Participant’s Separation from Service.

 

(d)                                 If a payment method provides for periodic
payments, payments shall be made annually each July, over the elected period not
to exceed 15 years.  The balance of a Participant’s Account shall be paid, in
all events, no later than July 31st of the 15th year after the year of the
Participant’s Separation from Service.

 

(e)                                  To the extent there is not in effect at
Participant’s Separation from Service a valid Payment Election for an amount,
that amount shall be paid in a single lump sum in July of the year

 

8

--------------------------------------------------------------------------------

 

following the year of the Participant’s Separation from Service.

 

(f)                                   Periodic payments under this Plan shall
not be suspended if the Participant is rehired by the Company.

 

4.3                               Payment Election.

 

(a)                                 Subject to Section 4.2, a Payment Election
must specify the payment method that shall apply to Participant’s deferred
compensation and either the time of payment or the time payments are to begin.

 

(b)                                 A Payment Election must be in a form
permitted or required by the Administrator.  The Administrator may permit or
require electronic forms.  The Administrator shall determine whether a Payment
Election form is sufficiently complete and timely and may reject any form that
is incomplete and/or untimely.

 

(c)                                  A Participant may make separate Payment
Elections for Deferred Cash and Deferred CIGNA Stock.

 

4.4                               Unforeseeable Emergency Payment.

 

(a)                                 If the Administrator, after considering a
Participant’s written request, determines that the Participant has an
unforeseeable emergency, as defined under Treasury Regulation
Section 1.409A-3(i)(3), that is beyond the Participant’s control and of such a
substantial nature that immediate payment of Deferred Cash or issuance of
Deferred CIGNA Stock is warranted, the Administrator in its sole and absolute
discretion may direct that all or a portion of the Participant’s Account be paid
to the Participant.  The amount of the payment shall be limited to the amount
deemed necessary by the Administrator to satisfy the emergency need.  The
payment shall be made in a single lump sum within 90 days following the
Administrator’s approval of Participant’s written request for an unforeseeable
emergency payment.

 

(b)                                 The Administrator shall cancel the Deferral
Election of a Participant who receives a payment under Section 4.4(a) or a
payment for an unforeseeable emergency, as defined under Treasury Regulation
Section 1.409A-3(i)(3), under a predecessor to this Plan.  The cancellation
shall be effective as of the date of the payment.  To resume deferrals, the
Participant must make a new Deferral Election in accordance with the
requirements of Section 2.3.

 

4.5          Payments of a Deceased Participant’s Account.

 

(a)                                 Upon the death of a Participant the
Administrator shall pay any remaining portion of Participant’s Account in a
single lump sum payment to Participant’s Beneficiary.  The

 

9

--------------------------------------------------------------------------------


 

Administrator may establish rules and procedures for designation of
beneficiaries and shall make determinations regarding the existence and identity
of beneficiaries and the validity of beneficiary designations.  A Participant
may designate more than one beneficiary.

 

(b)                                 Notwithstanding Section 4.5(a), the
Administrator shall pay Participant’s Account in a single lump sum payment to
the Participant’s estate if:

 

(1)                                 The Participant dies without having a valid
beneficiary designation in effect;

 

(2)                                 The Participant’s designated Beneficiary
died before the Participant died; or

 

(3)                                 The Participant’s designated Beneficiary
cannot be found after what the Administrator determines has been a reasonably
diligent search.

 

(c)                                  The Administrator shall make any payments
described in Section 4.5(a) and (b) during the 90 day period beginning January 1
of the year following the year the Participant dies.

 

ARTICLE 5

General Provisions

 

5.1          Participant’s Rights Unsecured.  The right of a Participant (or
Beneficiary) to receive payments under the Plan represents an unsecured claim
against the general assets of the Company that employs the Participant at the
time that the compensation deferred otherwise would have been paid, or against
the general assets of any successor company that assumes (or in case Participant
transfers to employment with a different Company, is assigned) the liabilities
of that Company.  No Company guarantees or is liable for payments to any
Participant employed by any other Company.  Participant’s Account represents a
mere promise by a Company to make payments in the future.  The Plan at all times
shall be considered entirely unfunded for both tax purposes and for purposes of
Title I of ERISA.

 

5.2          Assignability.  Except as otherwise permitted by applicable law, no
right to receive Plan payments shall be transferable or assignable by a
Participant or Beneficiary or subject in any manner to anticipation, sale,
alienation, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or Beneficiary, any such attempt shall be void and of no force or
effect.

 

5.3          Administration.  CIGNA Corporation’s Chief Executive Officer shall
appoint the Administrator.  Except as otherwise provided by the Plan, the
Administrator shall administer the Plan and shall have authority to adopt
administrative rules and regulations. The Administrator may, by contract,
designation or other arrangement, provide for others to perform ministerial
duties and record keeping.  If the Administrator is also a Participant, the
Corporate Committee (and not the Administrator) shall take any action under the
Plan related to that Participant.

 

10

--------------------------------------------------------------------------------


 

5.4          Administrative Discretion.   The Administrator and Corporate
Committee shall, as to the responsibilities allocated to them separately under
the Plan, have the sole and absolute discretion to interpret, construe and
implement the provisions of the Plan, including any disputed or ambiguous terms;
to make determinations relating to eligibility and benefits; and to make
findings of fact.  Their determinations shall be final and binding on all
parties.

 

5.5          Amendment.  The Plan may be amended, restated, modified, or
terminated by the Board of Directors or the Board Committee.  No amendment,
restatement, modification, or termination shall reduce, impair or adversely
affect the balance of a Participant’s Account as of the Valuation Date
immediately preceding such action.

 

5.6          Tax Withholding.   To the extent required by the law in effect at
the time a Plan payment is made, the Administrator shall take appropriate action
to withhold taxes from the payment.

 

5.7          Corporate Reorganization.  If a company that employs a Participant
ceases to be a Subsidiary and retains liabilities and responsibility for a
Participant’s Account, then the Corporate Committee and Administrator shall have
no further liability or responsibility for that Account or any legal obligation
toward Participant after the company ceases to be a Subsidiary.  That company
shall designate a governing committee and plan administrator, as appropriate, to
assume liability and responsibility for administration of the Account as of the
date the company ceases to be a Subsidiary.

 

5.8          Section 409A Compliance.  It is intended that the Plan comply with
the requirements of Code Section 409A, and the Plan shall be so administered and
interpreted.  Notwithstanding anything in this Plan to the contrary, the Code
Section 409A transition relief opportunities adopted by Board Committee
Resolutions dated December 8, 2005 are incorporated by reference into this Plan.

 

5.9          Interpretation.  All statutory or regulatory references in this
Plan shall include successor provisions.

 

5.10        Claims Procedure.

 

(a)                                 Filing a Claim for Benefits.  This paragraph
5.10(a) shall apply to any claim for a benefit under the Plan.  A Participant or
Beneficiary or an authorized representative of a Participant or Beneficiary
(“Claimant”) shall notify the Administrator or its delegate of a claim for
benefits under the Plan.  Such request may be in any form adequate to give
reasonable notice to the Administrator or its delegate and shall set forth the
basis of such claim and shall authorize the Administrator or its delegate to
conduct such examinations as may be necessary to determine the validity of the
claim and to take such steps as may be necessary to facilitate the payment of
any benefits to which the Claimant may be entitled under the Plan.  The
Administrator shall make all determinations as to the right of any person to a
benefit under the Plan.

 

11

--------------------------------------------------------------------------------


 

If the Administrator requires more than 90 days to process a claim because of
special circumstances, an extension may be obtained by notifying the Claimant
within 90 days of the date the claim was submitted that a decision on the claim
will be delayed, what circumstances have caused the delay, and when a decision
can be expected.  The extension period shall not exceed an additional 90
days;  provided, however, that in the event the Claimant fails to submit
information necessary to decide a claim, such period shall be tolled from the
date on which the extension notice is sent to the Claimant until the date on
which the Claimant responds to the request for additional information.

 

(b)                                 Denial of Claim.  If the Administrator
denies in whole or in part any claim for benefits under the Plan by any
Claimant, the Administrator shall, within a reasonable period, furnish the
Claimant with written or electronic notice of the denial.  The notice of the
denial shall set forth, in a manner calculated to be understood by the Claimant:

 

(1)                                 The specific reason or reasons for the
denial;

 

(2)                                 Specific reference to the pertinent Plan
provisions on which the denial is based;

 

(3)                                 A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(4)                                 A description of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

(c)                                  Appeals Procedure.  This paragraph
5.10(c) shall apply to all appeals of denied claims under the Plan.  A Claimant
may request a review of a denied claim.  Such request shall be made in writing
and shall be presented to the Administrator not more than sixty (60) days after
receipt by the Claimant of written or electronic notice of the denial of the
claim.  The Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits.  The Claimant shall
also have the opportunity to submit comments, documents, records, and other
information relating to the claim for benefits, and the Administrator shall take
into account all such information submitted without regard to whether such
information was submitted or considered in the initial benefit determination.
The Administrator shall make its decision on review not later than sixty (60)
days after receipt of the Claimant’s request for review, unless special
circumstances require an extension of time, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review;  provided, however, in the event the Claimant fails to
submit information necessary to make a benefit determination on review, such
period shall be tolled from the date on which the extension notice is sent to
the Claimant until the date on which the Claimant responds to the request for
additional

 

12

--------------------------------------------------------------------------------


 

information.  The decision on review shall be written or electronic and, in the
case of an adverse determination, shall include specific reasons for the
decision, in a manner calculated to be understood by the Claimant, and specific
references to the pertinent Plan provisions on which the decision is based.  The
decision on review shall also include (i) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, or other information relevant to the
Claimant’s claim for benefits; and (ii) a statement describing any voluntary
appeal procedures offered by the Plan, and a statement of the Claimant’s right
to bring an action under ERISA Section 502(a).

 

(d)                                 The Plan’s claims procedure shall be
administered in accordance with the applicable regulations of the U.S.
Department of Labor.

 

(e)                                  A Claimant shall have no right to bring any
action in any court regarding a claim for benefits under the Plan prior to the
Claimant filing a claim for benefits and exhausting the Claimant’s rights to
review under this Section 5.10 in accordance with the time frames set forth
herein.

 

5.11        Controlling Law.  This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, without regard to
Pennsylvania conflict of laws rules, to the extent not preempted by federal law,
which shall otherwise control.

 

13

--------------------------------------------------------------------------------
